Title: From Thomas Jefferson to Caspar Wistar, 12 October 1808
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir
                     
                     Washington Oct. 12. 08.
                  
                  This will be handed you by my grandson Th Jefferson Randolph who goes on to Philadelphia to attend the lectures in Anatomy, Natural history & Surgery during this winter, and of Botany in the spring. those of Anatomy & Natural history, in the winter course, are to occupy his attention almost exclusively and he will attend the course of Surgery merely to get the outlines of the doctrines, and to see examples of the practice, which will be extremely useful to him in a country family where no surgeons are to be had, and the want of them is very frequent. after attending these courses in Philadelphia we propose he shall go to Williamsburg for his mathematics, natural philosophy & chemistry, where these are well taught and he will be making acquaintances with his cotemporaries of his own country which may be more useful to him in his progress through life.
                  While at Monticello, I had made for the P. Society according to your desire a fine facsimile of the upper head of the Mammoth. The form is perfect. they have had less success in giving it the colour of the original, tho’ they have not failed in this altogether. it’s true colour is that of the blue mud which you saw adhering to the other specimens of the head. it will go round by water from Richmond with Jefferson’s books, & is addressed to you.
                  In recommending my grandson to your good offices, I do not mean those which would lead him into company. this is no part of the objects he goes for & might too possibly interfere with our real objects. I salute you with friendship & respect.
                  
                     Th: Jefferson
                     
                  
               